Appellant was convicted of murder in the first degree, and his punishment assessed at imprisonment for life.
1. We do not think that the district judge was disqualified from sitting in this case. It is true he was district attorney at the time the homicide was committed, but being elected district judge at the November election, and to avoid disqualifying himself, he declined to attend the sittings of the grand jury, and had the district attorney elect appointed by the court, who entered on the discharge of such duties on the opening of the court on the 5th of December, and prepared the indictment in this case, which was presented on the 9th of December. Two days after the opening of the court, the district attorney forwarded his resignation to Austin.
It thus appears, that in the case at bar, the Hon. J.O. Woodward, though in office as district attorney when the offense was committed, had nothing to do with the prosecution of said case, either in examining the witnesses or preparing complaint or indictment, and resigned his position before an indictment was presented.
Article 31, Code of Criminal Procedure, declares, that a district attorney, after his term of office expires, shall not be counsel against the State in a case in which heappeared for the State, and to the same effect is article 41, Code of Criminal Procedure. This may be taken as a legislative construction of the constitutional clause disqualifying a judge, "where he shall have been of counsel in the case." Const., art. 5, sec. 11.
2. We think the court erred in refusing to permit Mrs. Utzman to testify as to the improper advances made by Thurmond two years previous to homicide, and William Hester's statement of appellant's declarations to him. The State was permitted to introduce proof of threats by appellant, extending back for two years prior to the homicide, and to show that the reason given was a business disagreement. To meet this strongly inculpatory evidence, appellant sought to prove the true cause was the insult offered to his wife, and not a business misunderstanding, and that he had yielded to the tears and entreaties of his wife in not attacking deceased at once. That when he heard of the fresh insult, on the evening of the homicide, he became so aroused that he determined to kill Thurmond on sight, and went out to meet and kill him. Such was the theory of the defense offered in this case — and he had a right to prove it by his witnesses, however improbable it might appear to the court. For if there was in fact a fresh provocation given, it was a question for the jury whether the design to kill was to be attributed to that or some previous grudge; and if the design to kill was formed in consequence of the fresh provocation, in a mind incapable of cool reflection, it might not be greater than murder in the second degree. Of course, if the jury believed that there was no fresh provocation, or that the homicide was deliberately and coolly consummated, it would be murder in the first degree.
3. For the reasons above stated, the court erred in not submitting to *Page 431 
the jury a charge on murder in the second degree. Let us concede that the evidence conclusively demonstrates the guilt of appellant, still when the court refused to charge on murder in the second degree, he excluded the entire defense from the consideration of the jury, and thereby passed upon its weight.
For the errors indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.